DISSENTING OPINION DELIVERED BY
MR. JUSTICE WOLE,
IN WHIOI-T MR. JUSTICE DEL TORO CONCURS.
I dissent on the grounds of Martorell v. Ochoa, 23 P. R. R. 28. The majority opinion, as I understand it, approves of that decision, and it fixes the law for this island. A court without jurisdiction cannot give authority to convey minors’ property. Longpré v. Díaz, 237 U. S. 512.
The lack of jurisdiction prevents the rise of even color of title, the equivalent for most purposes of the phrase “ justo título.’’ Nor does it seem to me that the situation can be saved by holding, as suggested, that previous to 1905 and the decision in Esterás v. Arroyo, 16 P. R. R. 689, there was a general understanding that any district court might give authority. The law was plainly otherwise as pointed out in Martorell v. Ochoa, 23 P. R. R. 28, supra. There was no jurisdiction and no rule of property founded on any decision of a competent court. Prom 1889, when the Spanish Civil Code went into effect, until 1902, there was no opportunity for stare decisis. I do not question the good faith of appellees. A “justo título’’ and good faith were both essential. The failure of those who had to do- with the alleged title to know the state of the law cannot affect the rights of the minors.